Citation Nr: 1107173	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-17 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence exists to reopen a claim for 
entitlement to death benefits based on permanent incapacity of 
the appellant prior to the age of 18.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to October 
1964.  The Veteran died in September 1988.  The appellant is the 
Veteran's daughter.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Veteran's June 2007 substantive appeal, the Veteran did 
not request a hearing before a member of the Board.  However, in 
August 2010, the Veteran submitted a Statement in Support of 
Claim that included a request for a hearing.  The Veteran was 
never scheduled for a travel board or video conference hearing.  
Accordingly, the case must be remanded to afford the Veteran an 
opportunity to testify before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
travel Board hearing in the order that the 
request was received.  After a hearing is 
conducted, or if the Veteran withdraws her 
hearing request or fails to report for the 
scheduled hearing, the claims file should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

